 



EXHIBIT 10(zz)
SECOND AMENDMENT TO THE
MARSH DEFERRED COMPENSATION PLAN
     This Second Amendment to the Marsh Deferred Compensation Plan is adopted by
Marsh Supermarkets, Inc. (“the Company”), effective December 20, 2005.
BACKGROUND
     A. The Company adopted the Marsh Deferred Compensation Plan (the “Plan”),
effective January 1, 1997, and adopted a First Amendment, effective January 1,
2004.
     B. Effective January 1, 2005, the Plan became subject to Section 409A of
the Internal Review Code of 1986 (“Section 409A”). Pursuant to regulatory
guidance under Section 409A, the Company may amend the Plan to offer each
Participant a new payment election with respect to his accrued benefits under
the Plan, without subjecting those payments to adverse taxation under
Section 409A, if the amendment and the elections are effected during calendar
year 2005.
     C. Pursuant to the Company’s amendment right under Plan Section 8.1, the
Company has determined to amend the Plan to provide Participants an election to
receive payment in full of their Plan benefits by payments on specified dates
and to make other changes to comply with Section 409A.
     D. Pursuant to the Company’s termination right under Plan Section 8.2, the
Company has determined to terminate the Plan at the end of calendar year 2005.
AMENDMENT
     The Marsh Deferred Compensation Plan is hereby amended, effective
December 20, 2005, as follows:
     1. Article V of the Plan is amended to add a new Section 5.8, to read as
follows:

 



--------------------------------------------------------------------------------



 



     5.8 Special Payment Election. Each Participant may elect, before
December 28, 2005, to receive payment of his Plan balance as of December 31,
2005, in full satisfaction of all his benefits and other interests under the
Plan. If a Participant elects to receive the special payments, the Company shall
make the payments on the applicable dates. In the event that the Company
consummates, before payment of all installments, a transaction that, at the time
of shareholder approval, constituted a Change in Control within the meaning of
Section 2.1(h)(4) of this Plan, the Company will pay the amount of all unpaid
installments on the consummation date. If a Participant does not elect to
receive the special payments, the Participant shall remain eligible to receive
payment of his benefits, in an amount determined as of December 31, 2005,
according to the other terms of Article V of the Plan.
     2. Section 8.2 is amended to read as follows:
     8.2 Termination. Effective at the end of December 31, 2005, the Plan is
terminated. Upon Plan termination, the crediting under the Plan of all Elective
Deferrals, Employer Matching Amounts, Grandfathered Benefit Amounts, and Profit
Based Matching Amounts, and the crediting of earning on such Accounts, shall
cease. For any Participant who does not make a special payment election pursuant
to Section 5.8, the Participant will receive payment of his Plan benefits in the
amounts, in the forms, and at the times otherwise provided under Article V.
     3. Article XII is amended to add a new Section 12.6 to read as follows:
     12.6 The Plan shall be interpreted and applied in a manner consistent with
the standards for nonqualified deferred compensation plans established by Code
Section 409A and its interpretive regulations and other regulatory guidance (the
“Section 409A Standards”). To the extent that any terms of the Plan would
subject any Participant to gross income inclusion, interest, or additional tax
pursuant to Code Section 409A, those terms are to that extent superseded by the
applicable Section 409A Standards.

            MARSH SUPERMARKETS, INC.
      By:      /s/ Douglas W. Dougherty         Douglas W. Dougherty       
Senior Vice President, Chief Financial Officer and Treasurer     

 